Citation Nr: 1720168	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hip condition, to include as secondary to service-connected bilateral ankle sprains.

2. Entitlement to service connection for degenerative disc disease of lumbosacral spine, to include as secondary to service-connected bilateral ankle sprains.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1984 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri that denied entitlement to service connection for bilateral hip condition, degenerative disc disease at L2-3, and bilateral ankle condition.

The Veteran initially requested a Travel Board hearing but subsequently cancelled his hearing and did not wish to reschedule. See VA 27-0820 Report of General Information dated June 2016.  

In an October 2012 Decision Review Officer (DRO) decision, service connection for residuals, right ankle injury, with laxity and traumatic arthritis and service connection for residuals, left ankle injury, with laxity and avulsion fracture were granted and each assigned an evaluation of 10 percent, effective August 16, 2010.  The Board finds the DRO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

The remaining claims of service connection for bilateral hip condition and degenerative disc disease of the lumbosacral spine are REMANDED to the AOJ.  VA will notify the appellant if further action is required.








REMAND

The Board notes that in October 2016, the Veteran submitted a statement in which he indicated that he wished to reinstate and reschedule a previously cancelled Travel Board hearing.  The Veteran explained that he did not understand he was withdrawing a hearing but believed he was withdrawing a travel pay matter. See Correspondence received October 28, 2016. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014); see also 38 C.F.R. §§ 20.703, 20.1304(a) (2016).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. 38 C.F.R. § 20.700 (2016).  

A remand of the present appeal is thus necessary to afford the Veteran his requested hearing.  The case will therefore be remanded to the St. Louis RO so that it may schedule a Travel Board or videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

The St. Louis RO must schedule the Veteran for a Travel Board or videoconference hearing before a member of the Board.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016), and give the Veteran and his representative opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







